Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 objected to because of the following informalities: The claim is punctuated by two periods (.) and requires the removal of one of the periods (.). 
Claim 15 objected to because of the following informalities: the claim has a misplaced period (.) within the claim limitation and lacks a period (.) at the end of the claimed limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claimed limitations direct to “the pattern RIG” and “the pattern BIG” without previously disclosing a first pattern RIG or a first pattern BIG. This renders the respective patterns indefinite since there is no reference to a pattern RIG or a pattern BIG before referring to the respective patterns. For the purposes of examination, “the pattern RIG” and “the pattern BIG” will be interpreted as “a RIG pattern RIG” and “a BIG pattern”. 
Additionally, the language of claim 1 also directs to “an RIG pattern and a BIG pattern” after referring to “the RIG and BIG patterns”. This renders it uncertain to the examiner as to whether the claimed invention is referring to a separate set of RIG patterns and BIG patterns, or the same RIG patterns and BIG patterns as disclosed previously in the claimed invention. This makes this second recitation to “an RIG pattern and a BIG pattern” indefinite and rejected for this reason. For the purposes of examination, “an RIG pattern and a BIG pattern” will be interpreted as “the RIG pattern and the BIG pattern” referring to the same RIG and BIG patterns as previously in the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3,10,11,12,19 rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI; Kenkichi et al. (US 20140009647 A1) in view of Jiang; Jutao et al. (US 9741761 B2)
Regarding claim 1, Hayashi teaches,
An image sensor (Title, “color imaging element and imaging apparatus”) comprising: 
a plurality of rows and columns of pixels, (¶145 and Fig. 13, “color filter arrangement” for pixels in a square formation as depicted in Fig. 13) each pixel including a corresponding filter including a photodiode configured to generate a signal in response to detecting one of red, green, blue or a frequency band of visible light incident on said pixel, (¶202, “photodiode (R, G, B and W pixels) having the R-filter, G-filter, B-filter and W-filter”) said pixels including red (R), green (G), blue (B) (¶202, “having the R-filter, G-filter, B-filter”) and bandpass (I) filters, (¶202, “W-filter”) said bandpass (I) filters operable at the frequency band calibrated so that the associated pixel will accept more light than the pixels associated with the red, green or blue filters, (¶202,76 and 203-9204, “W-filter” which is a “a white (W) transparent filter 23W” such that “ transmissivity of the W-filter (sensitivity peak of W pixel) is within a wavelength range of 480 nm or more and 570 nm or less” which is “higher than the transmissivity of the R-filter and B-filter” such that “W-filter has a spectral sensitivity characteristic as if the respective spectral sensitivity characteristics of the R, G and B pixels are added”) said pixels arranged in a pre-defined sequence such that in each column the pattern RIG (for red, bandpass and green filters), (¶133-137 and Fig. 11, first three pixels “WRG” in a first column of pixels in the first three pixel wide column as depicted in Fig. 11) and the pattern BIG (for blue, bandpass and green filters) (¶133-137 and Fig. 11, second three pixels “WBG” in a first column of pixels in the first three pixel wide column as depicted in Fig. 11) are alternated along a given column (¶133-137 and Fig. 11, first three pixels “WRG” and second three pixels “WBG” repeating in the next six pixels in the first column of pixels in the first three pixel wide column as depicted in Fig. 11) and such that the pre- defined sequence of the RIG and BIG patterns is shifted between adjacent columns (¶133-137 and Fig. 11, first three pixels “WBG” and second three pixels “WRG” in a first column of pixels in the second three pixel wide column as depicted in Fig. 11 shifting the arrangement of pixels by three compared to the first column of pixels in the first three pixel wide column as depicted in Fig. 11) 
electrical circuitry for detecting the signal generated by the corresponding filter of each pixel (¶70 and 69, “imaging processing section 14 performs a correlated double sampling processing on the input image signal” read from the “color imaging element 12”  which was “converted into a signal charge corresponding to the volume of incident ray by a photoelectric conversion element of each pixel” from the “color imaging element 12”) and generating a digital output signal for further video processing, (¶71,70, and Fig. 1, “image processing section 16 performs a required signal processing on RAW data of a mosaic image that is input from the imaging processing section 14” where the “RAW data is from the imaging processing section 14” as depicted in Fig. 1)
additional embodiments in Hayashi teaches additionally, 	
pixels arranged so that no particular type of the R,G,B and I filters is adjacent the same type of filter; (¶144-150 and Fig. 13, “R pixel, the G pixels, the B pixels and the W pixels” arranged such that each pixel is not the same as the adjacent pixel as depicted in fig. 13)
Although the embodiments of the prior art are not explicitly taught in one embodiment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pixel arrangement of Fig. 11 with principles of the pixel arrangement of Fig. 13 to create the arrangement of pixels which does not arrange the same type of pixels next to one another. This results in a relatively even distribution of pixels in any horizontal or vertical direction. 
	But does not explicitly teach, 
said electrical circuitry including a transfer gate and a floating diffusion corresponding to each photodiode of an RIG pattern and a BIG pattern, the electrical circuitry configured and adapted to integrate the signal received from each photodiode in the pattern during an integration period as a charge accumulated in the corresponding floating diffusion, the transfer gate responsive to a control signal to permit or prevent the signal from the each photodiode passing to a corresponding floating diffusion.
	However, Jiang teaches additionally, 
said electrical circuitry (8:8-34 and Fig. 2, “pixel architecture 200” processing electrons from impingement of light on to “photodiode205”) including a transfer gate (8:8-34 and Fig. 2, “transfer gate (TX) transistor 210”) and a floating diffusion (8:8-34 and Fig. 2, “diffusion (FD) node 215”) corresponding to each photodiode of an RIG pattern and a BIG pattern, (8:8-34, “pixel architecture 200” associated with each “photodiodes or pixels that are capable of absorbing electromagnetic radiation”) the electrical circuitry configured and adapted to integrate the signal received from each photodiode in the pattern during an integration period (9:16-27, “Global_RST signal changes to low” so that the photodiodes of the pixel “will start to integrate charges generated by incident light”) as a charge accumulated in the corresponding floating diffusion, (8:8-34 and Fig. 2, “Electrons accumulated in the photodiode can be transferred to a floating diffusion (FD) node 215 by opening a transfer gate (TX) transistor 210”) the transfer gate (8:8-34, “transfer gate (TX) transistor 210”) responsive to a control signal (9:16-27, “Global_TX1”) to permit or prevent the signal from the each photodiode passing to a corresponding floating diffusion. (9:16-27 and 8:8-34, “Global_TX1 is set to high to transfer the charge from the photodiodes to the accumulation node” where “electrons accumulated in the photodiode can be transferred to a floating diffusion (FD) node 215 by opening a transfer gate (TX) transistor 210”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pixel arrangement of Hayashi with the pixel architecture of Jiang which further clarifies that the photodiodes use hardware to accumulate the light impinged on the photodiodes. This provides for orderly and effective electromagnetic radiation which can improved signal noise ratios. 

Regarding claim 3, Hayashi with Jiang teach the limitations of claim 1, 
	Jiang teaches additionally, 
an externally generated synchronous control signal provided at a predetermined interval (7:62-67 and 8:1-7, “synchronizing the imager time clock to capture photons from the laser at approximately the same frequency as the laser pulses”) to produce a predefined integration period. (8:1-7, “outputting a readout signal from the imager in response to captured photons”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pixel arrangement of Hayashi with the pixel architecture of Jiang which further clarifies that the photodiodes use hardware to accumulate the light impinged on the photodiodes. This provides for orderly and effective electromagnetic radiation which can improved signal noise ratios. 

Regarding claim 10, Hayashi with Jiang teach the limitations of claim 1,
	Hayashi teaches additionally, 
bandpass filter for the bandpass pixel (I) is configured to pass all visible light frequencies. (¶203 and 221, “W-filter has a spectral sensitivity characteristic as if the respective spectral sensitivity characteristics of the R, G and B pixels are added” such that “W-filter transmits the light corresponding to the wavelength band of the visible light”)

Regarding claim 11, it is the image sensor claim similar to the image sensor claim 1. Refer to teaching of claim 1 to teach the limitations of claim 11. 

Regarding claim 12, dependent on claim 11, it is the sensor claim similar to sensor claim 3, dependent on claim 1. Refer to teaching of claim 3 to teach the limitations of claim 12.

Regarding claim 19, Hayashi with Jiang teach the limitations of claim 11,
	Hayashi teaches additionally, 
photodiode for the at least one pixel and the bandpass photodiode (¶202, “each photodiode (R, G, B and W pixels) having the R-filter, G-filter, B-filter and W-filter”) are all configured to detect light in the same visible, infrared or ultraviolet spectrum. (¶203 and 221, “W-filter has a spectral sensitivity characteristic as if the respective spectral sensitivity characteristics of the R, G and B pixels are added” such that “W-filter transmits the light corresponding to the wavelength band of the visible light”)

Allowable Subject Matter
Claim 4-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JIMMY S LEE/Examiner, Art Unit 2483